 BUDGET HEATIING & AIR CONDITIONING 199Budget Heating and Air Conditioning, Inc. and Sheet Metal Workers™ International Association, Local Union 15, AFLŒCIO. Case 12ŒCAŒ20312 January 31, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND WALSH On October 30, 2000, Administrative Law Judge Par-gen Robertson issued the attached decision.  The Re-spondent filed exceptions,1 and the General Counsel filed an answering brief.2 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and answering brief and has decided to affirm the judge™s rulings, findings,3 and con-clusions and to adopt the recommended Order as modi-fied.4 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Budget Heating and Air Conditioning, Inc., Tampa, Florida, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 2(a) and reletter the subsequent paragraphs.                                                            1 No exceptions were filed to the judge™s recommended dismissal of the allegations that the Respondent violated Sec. 8(a)(1) of the Act by threatening employee Thomas Carey during a July 12, 1999 telephone conversation, or by threatening Carey and employees Thomas Dancy, Joel Mason, and John Vaughn with discharge for engaging in union activity.  Also, no exceptions were filed to the judge™s conclusion that the Respondent did not violate Sec. 8(a)(3) by discharging Carey. 2 In his answering brief, the General Counsel moved to strike the Re-spondent™s exceptions, asserting a failure to conform to Sec. 102.46(b)(1) of the Board™s Rules and Regulations.  Although the Re-spondent™s exceptions do not conform in all respects to the Board™s Rules, we find that they are not so deficient as to warrant striking, particularly in light of the Respondent™s pro se status.  See generally A.P.S. Production/A Pimental Steel, 326 NLRB 1296, 1297 (1998) (ﬁThe Board typically has shown some leniency toward a pro se liti-gant™s efforts to comply with our procedural rules.ﬂ). 3 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 4 We shall modify the judge™s recommended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, Inc., 325 NLRB 17 (1997).  We shall also substi-tute a new notice to employees that includes expunction language inad-vertently omitted by the judge. ﬁ(a) Within 14 days from the date of this Order, offer Thomas Dancy, Joel Mason, and John Vaughn full rein-statement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privi-leges previously enjoyed. ﬁ(b) Make Thomas Dancy, Joel Mason, and John Vaughn whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of the deci-sion.ﬂ 2.  Substitute the following for relettered paragraphs 2(e) and (f). ﬁ(e)  Within 14 days after service by the Region, post at its facility in Tampa, Florida, copies of the attached notice marked ﬁAppendix.ﬂ6  Copies of the notice, on forms provided by the Regional Director for Region 12, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since July 2, 1999. ﬁ(f)  Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken to comply.ﬂ 3.  Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice 333 NLRB No. 23  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 200To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT tell our employees that they must re-
frain from engaging in union organizing activities. 
WE WILL NOT discharge or otherwise discriminate 
against any of you for supporting the Sheet Metal Work-
ers™ International Association, Local Union 15, AFLŒ
CIO, or any other labor organization. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days of the date of the Board™s 
Order, offer Thomas Dancy, Joel Mason, and John 

Vaughn full reinstatement to thei
r former jobs or, if those 
jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority or any other rights or 

privileges previously enjoyed. 
WE WILL make Thomas Dancy, Joel Mason, and John 
Vaughn whole for any loss of earnings and other benefits 
resulting from their discharges, less any net interim earn-
ings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharges of Thomas Dancy, Joel Mason, and John 
Vaughn, and WE WILL, within
 3 days thereafter, notify 
them in writing that this has been done and that the dis-
charges will not be used against them in any way. 
 BUDGET HEATING AND AIR 

CONDITIONING, INC. 
 Thomas Brudney, Esq., 
for the General Counsel.
 Rodney K. Taucher, for the Respondent. 
DECISION PARGEN ROBERTSON, Admin
istrative Law Judge. A 
hearing was held in Tampa, Florida, on August 31, 2000. The 
charge was filed on August 17, amended on November 22, 
1999, and amended on January 11,
 2000. At material times 
Respondent has been a Florida corporation with an office and 
place of business in Tampa. During the past year, in conducting 
its business operations, Responde
nt derived gross revenue in 
excess of $500,000; and purchased and received goods valued 
in excess of $50,000 at its Tamp
a facility directly from points 
outside Florida. Respondent has been an employer engaged in 

commerce within the meaning of the National Labor Relations 
Act (the Act), at all material times. At material times the Charg-
ing Party (the Union) has been a labor organization within the 
meaning of the Act. Rodney Taucher, Rick Osbourn, and Brent 
Green were supervisors and agents at material times.
1                                                            
                                                           
1 Respondent admitted the commer
ce, labor organization and super-
visory allegations. 
The complaint alleges  8(a)(1) 
and (3) unfair labor practices 
by Respondent threatening employees with unspecified repri-
sals, informing employees it would be futile to select the Un-
ion, threatening employees with
 discharge, and discharging 
Thomas Carey, Thomas Dancy,
 Joel Mason, and John Vaughn, 
because of its employees™ union activities. All four employees 
alleged herein worked for Respondent at its Hawthorne Retire-
ment Center job until July 12, 1999. Thomas Carey testified 
that Brent Green and Tanya Satistaban interviewed him in late 
June 1999. Carey started work the next day.  
Thomas Dancy applied for work
 with Respondent on July 2. 
Respondent™s president, Rodney
 Taucher, interviewed him. 
Taucher told Dancy that he was 
not familiar with Dancy™s pre-
vious employers and Dancy re
plied those were union compa-
nies. Taucher said that would not be a problem, as long as 
there™s no organizing activity around. Taucher did not deny that 
he made that comment to Dancy.  
Thomas Dancy testified that 
he was with Carey, Mason, 
Vaughn, and the foreman, Dave Miller, during breaktime on 
Friday, July 9, when they al
l discussed organizing activity. 
Carey, Mason, Vaughn, and Da
ve Miller signed union authori-
zation cards that day. Dancy signed a card the following day. 
That afternoon Miller told Dancy that Dancy would have to 
supply his own ladder, power cord
s, power tools, etc. for his 
work.2 Thomas Carey testified that about 2 weeks after he started 
working for Respondent, he was told that the Company wanted 
him to get his own ladder. Carey said that he was not going to 
buy a ladder. Dave Miller
3 said the Company was going to use 
the ladders from the Hawthorn Retirement Center on another 
job in 2 weeks and that Carey would have to get a ladder or a 
ladder would be provided and deducted from Carey™s paycheck.   
Dave Miller mentioned to Thomas Dancy again on Monday, 
July 12, that Dancy was required to have a ladder. Dancy said 
that he could not just yet because he needed to catch up on 
some bills. Miller also told Thomas Carey to phone the office 

while at work on July 12.  
Carey called the office and 
spoke with General Manager 
Rick Osbourn. According to Osbourn™s testimony, Carey 
phoned Osbourn regarding Carey 
not having a ladder. Osbourn 
had not met Carey before that phone call. Osbourn told Carey 
that unless he supplied his own ladder, the Company would 
supply one for him and deduct the cost from Carey™s pay. 
Carey asked Osbourn whether Osbourn had the authority to 
make him buy a ladder. Carey sa
id that Osbourn couldn™t tell him that he had to buy a ladder. Osbourn asked Carey to come 

to the office in order to discuss the matter face-to-face and 
Carey refused. Osbourn asked a 
second time for Carey to come 
in the office but Carey refused.
 Osbourn told Carey that he was 
fired.  2 Although all four alleged discrimi
natees testified, the subject of Respondent telling employees to supply their own tools came up only 
during the testimony of Carey an
d Dancy. There was no testimony 
showing whether Respondent said
 anything to Mason and Vaughn 
about supplying ladders or other tools. 
3 Miller was not alleged as a supervisor. 
 BUDGET HEATING  & AIR CONDITIONING 201Carey testified about the phone
 conversation with Osbourn. 
He testified that after Osbourn to
ld him he would have to get a 
ladder he asked Osbourn what w
ould happen if he refused to 
get a ladder and Osbourn replied that he would be fired because 
he was on his 90-day probation. 
Carey replied that he had not 
been told that he was on probation. Carey testified that he then 

asked Osbourn, ﬁ[W]hat if we, you know, were to organize a 
union, that way we wouldn™t have to buy a ladder.ﬂ Osbourn 
replied that Carey would not be organizing any union, that 
Carey was fired. Carey replied 
that Osbourn had not hired him 
and that if he wanted him fired he would have to send someone 
out there personally. Osbourn gave the phone to Rodney 
Taucher. Taucher told Carey that he was the owner of the 
Company and that Carey was fired,
 to get his tools and things, 
and get off his job. Carey told Ta
ucher that they would have to 
personally come out and fire him.  
Rick Osbourn testified on rebuttal that nothing was said 
about organizing a union until after he told Carey that he was 
fired. Osbourn denied that he 
knew anything about union activ-
ity before he fired Carey. 
Carey returned to work after his July 12 phone conversation 
with Osbourn. Supervisor Brent Green came on the job about 
30 or 40 minutes after the phone call. Green told Carey that he 
had pissed off the number two man 
and to get his tools and get 
off the job. Carey asked if he was being fired because he 
wanted to organize a union or becau
se he wouldn™t get a ladder. 
Green told Carey to call it what he wanted, that ﬁwe™re not 
going to deal with the Union and you won™t be organizing on 
this job site.ﬂ 
At that time Thomas Dancy aske
d, ﬁ[W]e™re not allowed to 
organize, and we can™t organi
ze a Union?ﬂ Green asked Dave 
Miller who was Dancy and Miller replied that Dancy was an 
employee. Green said to Dancy,
 ﬁ[I]f you want to organize, 
you™re out of here, too, okay?ﬂ John Vaughn asked what™s this 
that the employees had a right to organize. Brent Green said, 
ﬁ[O]kay, anyone else who wants to organize, you™re all fired, 

just get off of my job.ﬂ Some other conversations occurred 
outside Carey™s hearing. Carey asked if he could have some-
thing in writing saying that he was fired for organizing and 
ﬁ[t]hey said I was not fired for 
organizing, that I was fired for 
insubordination, and the rest of the guys had quit because they 

had abandoned the job.ﬂ  
Thomas Dancy testified that 
he heard a loud conversation 
around 2 p.m. on Monday, July 12, on the Hawthorne Retire-
ment job and he walked over where Thomas Carey was talking 
to the supervisor. He overheard Supervisor Brent Green men-
tion that there would be no union out here. Dancy told Green 
that it was illegal to let someone go for organizing a union. 
Green looked at Dancy and asked who he was. Dave Miller 
replied that Dancy was an em
ployee. As Miller and Green 
started to walk away Dancy said, ﬁ[W]ait, stop, you can™t do 
that.ﬂ Brent Green turned and pointed his finger at Dancy and 
said, ﬁI don™t like this guy either, let him go too.ﬂ John Vaughn 
spoke up and said, ﬁ[W]ait, you ca
n™t do that, we have a right to 
organize a union out here.ﬂ Green said, ﬁ[F]ine, if that™s the 

way all of you feel about it, you 
are all being let go as of now.ﬂ 
Vaughn was called to testify by Respondent. He testified that 
Brent Green told him ﬁto his faceﬂ that he was fired. Vaughn 
recalled that Green said, ﬁ[A]s far as he™s concerned, we™re all 
fired, and that was me and one other guy that was left.ﬂ 
Joel Mason is Thomas Carey™
s brother. Mason knew about 
Carey phoning the office regarding buying a ladder. Around 30 
to 45 minutes after lunch, Brent Green came on the job and got 
into it with Carey. Mason overheard Carey say, ﬁ[W]well, I 
don™t want money taken out of my check, you know, for a lad-
der.ﬂ Brent Green said that Carey was fired. Carey said, ﬁ[S]o 
I™m fired about a ladder or or
ganizingﬂ and Green replied, 
ﬁ[C]all it what you want.ﬂ Thomas Dancy then walked up and 
asked Green what do you mean we™re fired for organizing. 
Green asked Miller who Dancy 
was and Miller replied Dancy 
was an employee. As Green walked away he said to Dancy, 
ﬁ[W]ell, you™re fired, too, and then anyone else who wants to 
organize, you™re out of here.ﬂ 
Mason asked Carey if that meant 
that he was fired and Carey said, ﬁ[Y]eah, that means you™re 
fired.ﬂ Brent Green testified after being called by the General Coun-
sel, that he received a radio ca
ll from Rick Osbourn on July 12 
around noon to go to the Hawthorne Retirement Center and 
make sure that Thomas Care
y was removed from the job.  
Carey was working on a ladder when Green arrived. Green 
asked Carey what he had done 
and Carey said it must have 
been the phone call with Rick. Gr
een then told Carey that he 
was supposed to leave the job. Shortly after that Carey started 
talking about union rules. Thom
as Dancy, Joel Mason, and 
John Vaughn gathered around talki
ng about union rules. Green 
replied that he did not know anyt
hing about union rules, that he 
had never been a member of a union.  Green admitted that he 

eventually called the sheriff to make sure all four alleged dis-
criminatees left the premises be
cause he felt things were getting 
out of control. Under examinat
ion by counsel for the General 
Counsel, Green admitted that after telling Carey to leave he told 
Thomas Dancy that he could leave too if he wasn™t happy 
working there. 
Green denied telling any allege
d discriminatee that he was fired. Instead he told Thomas Ca
rey that he was supposed to be 
off the job. 
I. CREDIBILITY There are several material conflicts in testimony. On July 12, 
Rick Osbourn talked to Thomas Carey over the phone and their 
testimony differs on material po
ints. I observed their demeanor 
and I have considered their te
stimony with demeanor and the 
full record in mind.  
I was bothered by Carey™s deme
anor and testimony. His tes-
timony seemed to hit all the right spots. For example even 
though Osbourn told him that he coul
d be fired if he refused to 
buy a ladder, Osbourn did not actually discharge Carey accord-
ing to Carey™s version, and Carey said to Osbourn what if we 
organize a union. By that testimony, Carey showed that Re-
spondent decided to fire him only after he brought up the Un-
ion. Osbourn, on the other hand
, testified that Union did not 
come up until after he fired Ca
rey. I am convinced that Os-
bourn™s version of the phone conversation comes closer to the 
truth and I credit his testimony in that regard. 
There were conflicts in the testimony of Carey, Dancy, Ma-
son, Vaughn, and Green regarding events on the job on the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 202afternoon of July 12. Of all those witnesses I was most im-
pressed with Joel Mason™s dem
eanor and I credit his testimony 
of that incident. Carey, Danc
y, Mason, and Vaughn disputed 
Green™s testimony to the effect that he did not fire anyone on 
July 12. However, Green did testify that he phoned the sheriff 
to make sure that the four alle
ged discriminatees left the prem-
ises and he admitted telling Dancy 
that he could leave if he was 
not happy working there. In view of my observation of his de-
meanor and the full record, I am convinced that Green was not 
truthful in his testimony that he did not discharge any of the 
alleged discriminatees on July 12. 
However, in view of the full 
record, I am also not convinced that Thomas Dancy truthfully 

testified about the incident on Ju
ly 12. He testified that after 
going over toward a loud conversation, he heard Green say that 
Carey was being discharged for organizing and that there would 
be no union out here. That testimony does not agree with any-
one else including Green, Carey, 
and Mason. Carey came clos-
est to Dancy™s version in testifying that Green said, ﬁ[W]we™re 
not going to deal with the Union and you won™t be organizing 
on this job site.ﬂ I am convinced that the accounts by Green, 
Carey, and Dancy are incorrect. Instead I shall rely on the tes-

timony of Joel Mason. Mason te
stified that after Carey asked 
Green if he was fired over a ladder or organizing, Green said, 

ﬁ[C]all it what you want.ﬂ Then as Green started to walk away 
he told Dancy, ﬁ[W]ell, you™re fi
red, too, and then anyone else 
who wants to organize, you™re out of here.ﬂ 
Finally, there is a question of credibility regarding a prehear-
ing affidavit.  Respondent™s president testified in a prehearing 
affidavit that he interviewed Thomas Carey and that Carey told 
him that he was a member of the Union. After considering the 
full record including testimony by Carey, Dancy, and President 
Taucher, I find that it was Danc
y but not Carey that told Rod-
ney Taucher his previous employ
ers had been union companies. 
Taucher testified at the hearing that despite his affidavit, he was 
unsure of its correctness in view
 of Carey™s testimony showing 
that Brent Green and Tanya Satistaban, rather than Taucher 
initially interviewed Carey. I find that Taucher was in error 
when he gave the affidavit and the record shows that he did not 
interview Thomas Carey. 
II. FINDINGS 
A. The 8(a)(1) Allegations 
1. Rodney Taucher 
Rodney Taucher interviewed Thomas Dancy. During that in-
terview Taucher said that he was not familiar with Dancy™s 
prior employers and Dancy replied they are union companies. 
Taucher said that would not be a problem, as long as there™s no 
organizing activity around. Taucher 
did not deny that he made 
that comment to Dancy. 
In effect, Taucher said that you may work here if you don™t 
organize for the Union and he implied that Respondent would 
take corrective action if Dancy 
did engage in union organizing. 
The Board has consistently held that comments similar to the 

one made to Dancy, constitute a 
violation of Section 8(a)(1) of 
the Act. 
Drilling Mechanical Contractors,
 318 NLRB 1140 
(1995); VJNH, Inc.,
 328 NLRB 87 (1999). I find that is the case 
here. 2. Rick Osbourn 
The General Counsel alleged that Rick Osbourn threatened 
Thomas Carey during their July 
12 phone conversation, that it 
would be futile to choose the Union as representative. How-

ever, as shown above, I do not cred
it that testimony by Carey. I 
find that the General Counsel fa
iled to prove that allegation. 
3. Brent Green 
Paragraph 7 of the complaint alleged that Brent Green 
threatened employees with discharge if they engaged in union 
activity. As shown above I do no
t credit testimony of Thomas 
Carey. Carey testified that he asked Brent Green if he was be-
ing discharged for refusing to buy a ladder or for organizing a 
union and Green replied, ﬁ[C]all it what you want to. We™re not 
gonna deal with the Union and you won™t be organizing on this 
job site.ﬂ Brent Green testified that the three other alleged dis-
criminatees crowded around him and started talking about un-
ion rules. Joel Mason testified 
that he heard Carey ask if the 
was discharged about the ladder
 or union organizing and that 
Green replied, ﬁ[C]all it what you want.ﬂ  
I credit the testimony of Joel Mason. In view of that credited 
testimony I find that Green did not say, ﬁ[Y]ou won™t be orga-
nizing on this job site.ﬂ In view of that determination there was 
nothing in Green™s response to Carey™s question that supported 
the allegation that Green threatened the employees with dis-
charge if they engaged in union activity. 
B. The  8(a)(3) Allegations 
There are situations in which an employer may discharge 
employees in order to interfere with a union organizing cam-

paign. After fully considering the record and making credibility 
determinations, I am convinced 
that was not the case in the 
discharge of Thomas Carey. Desp
ite that fact that Respondent™s 
president, Rodney Taucher, told Thomas Dancy that his prior 
work for union companies wasn™t a problem as long as there 
was no organizing, there was 
no showing that Respondent knew of any organizing activity 
before Carey was discharged. 
It is true that Foreman Dave 
Miller discussed organizing with 
all the alleged discriminatees and actually signed a union au-
thorization card on Friday, July 9,
 but Miller was not alleged as 
a supervisor and that matter was not fully litigated.
4 Moreover, 
nothing was said during Taucher™s 
interview of Dancy to cause 
Respondent to suspect that Dancy may actually engage in orga-
nizing. The mere fact that Dancy had formerly worked for un-
ion employers does not establish that Respondent knew or sus-
pected that he would engage in organizing activity. The hiring 
of Dancy tends to show just 
the opposite. Why would the presi-
dent of the company hire Dancy if he strongly opposed union 
organizing and suspected that Dancy would engage in union 
organizing activity? 
Counsel for the General Counsel relied on the prehearing af-
fidavit of Rodney Taucher that Carey told Taucher of his union 
membership. However, as shown above, the full record shows 
that Taucher was mistaken in that affidavit and that the em-
ployee he interviewed and talked to about union companies was 
actually Thomas Dancy. Therefor
e, the record does not show 
                                                          
 4 The General Counsel did not ar
gue that Respondent gained knowl-
edge of organizing activ
ity through Dave Miller. 
 BUDGET HEATING  & AIR CONDITIONING 203that Respondent learned of Carey™s union membership during 
his employment interview. In 
fact the testimony of Thomas 
Carey shows that was not the case. Counsel for the General 

Counsel then argued that Carey participated in organizing 
activity along with the other alle
ged discriminatees, on July 9. 
However, as shown above, there is no evidence that Respon-

dent learned of that activity. 
Finally, the General Counsel ar-
gued that Respondent learned of
 Carey™s union activity during 
his phone conversation with Ri
ck Osbourn, before his dis-charge. As shown above, I cr
edit the testimony of Osbourn 
showing that the Union did not come up until after Osbourn 
told Carey that he was fired.  
In cases of this type I must examine whether the General 
Counsel has proved a prima facie case showing that Respon-
dent discharged all or some of 
he alleged discriminatees out of 
antiunion animus. 
Manno Electric, 321 NLRB 278 fn. 12 
(1996); Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981); cert. denied 455 U.S. 989 (1982); 
NLRB v. 
Transportation Management Corp., 
462 U.S. 393 (1983). 
As to Thomas Carey I find that the General Counsel failed to 
prove a prima facie case. The Ge
neral Counsel failed to prove 
that Respondent knew of Carey 
or any other employees™ union 
activities, before it discharged Carey. 
Moreover, the record established that Carey was fired for a 
reason that was not connected with union organizing. Both 
Carey and Thomas Dancy were told that Respondent would 
require them to supply their own 
ladders or have the cost of 
ladders deducted from their pay. Nothing in the record illus-
trated that the question of supplying ladders had anything to do 
with the Union. 
The credited evidence showed that Thomas Carey refused 
from the very first suggestion, 
to either buy or have money 
deducted from his paycheck for a 
ladder. In fact even Thomas 
Carey™s testimony supports that ev
idence. Even if I considered 
the discredited testimony by Care
y, it is apparent that he was 
argumentative and uncooperative in his talk with Osbourn. I 

credit Osbourn™s testimony that Ca
rey twice refused to come to 
the office and discuss the matter face-to-face. Then, after Carey 

was fired, he refused to leave the job. I find in agreement with 
the testimony of Osbourn that he discharged Carey during that 
phone conversation before Carey said anything about a union. 
The General Counsel argued that Respondent treated Carey 
in a disparate manner. However, that argument is misplaced. 
An employer may discharge some
one even if it treated other 
employees differently, provided the motive for the discharge 
was not protected activity. Here, the record shows that Respon-
dent had no knowledge of Carey being involved in union activ-
ity before his discharge. Therefore, regardless of whether Carey 
was treated differently than other employees, the fact remains; 
he was not discharged for activ
ity protected under the Act. I 
cannot conclude that disparate treatment illustrates that Re-
spondent used pretext in order to disguise an illegal discharge 
when the credited evidence established that the employee was 
actually discharged for another reason. 
However, the evidence shows a 
different situation developed 
after Brent Green came on the job to insure that Carey left. 
While Green and Carey were 
arguing, employees Dancy, 
Vaughn, and Mason questioned whether Green was discharging 
Carey because Carey was trying to organize the employees. 
The credited testimony of Joel
 Mason was, as shown above, 
that Mason overheard Carey say, ﬁ[W]ell, I don™t want money 

taken out of my check, you know, for a ladder.ﬂ Brent Green 
said that Carey was fired. Care
y said, ﬁ[S]o I™m fired about a 
ladder or organizingﬂ and Green 
replied, ﬁ[C]all it what you 
want.ﬂ Thomas Dancy then wa
lked up and asked Green what 
do you mean we™re fired for organizing. Green asked Miller 
who Dancy was and Miller replie
d Dancy was an employee. As 
Green walked away he said to Dancy, ﬁ[W]ell, you™re fired, 
too, and then anyone else who wa
nts to organize, you™re out of 
here.ﬂ Mason asked Carey if that
 meant that he was fired and 

Carey said, ﬁ[Y]eah, that means you™re fired.ﬂ 
Green admitted that he subsequently called the sheriff to 
make sure the four employees we
re off the premises. I am con-
vinced that the employees reasonably believed they were being 

discharged. The credited evidence proved that Green fired first 
Dancy, then anyone else who wanted to organize, because of 
their questioning whether he 
was firing Carey for union orga-
nizing. All four alleged disc
riminatees were questioning 
whether Respondent was discharging someone because of ef-
forts to organize for the Union. That evidence proves prima 
facie, that Respondent was moti
vated to discharge Dancy, Ma-
son, and Vaughn because of their talk about union organizing. 
I am fully aware of the credited evidence showing that al-
leged discriminatee 
Carey first brought up union organizing as 
a reason for his discharge and my
 finding that Carey was not 
fired for that reason, plus the 
fact that alleged discriminatee 
Thomas Dancy asked, ﬁ[W]hat do you mean we™re fired for 
organizing,ﬂ before Brent Green 
made a hostile comment about 
union organizing. I also am aware that despite Dancy™s remark, 
Carey was not being fired for 
organizing. Nevertheless, the 
comments by Dancy, Mason, 
and Vaughn were protected be-

cause they related to employees ability to engage in union or-
ganizing activity and the credited evidence proved they were 
fired because they made those comments. 
Moreover, the record failed to show that Respondent would 
have discharged those three employees in the absence of their 

union activity. Respondent took the position that it did not dis-
charge those three employees. Instead those three walked off 
the job. As shown above, the cr
edited evidence proved other-
wise. The credited testimony of Joel Mason proved that he, 

Dancy, and Vaughn were discharged because of their com-
ments about union organizing and Re
spondent failed to prove it would have discharged them in the absence of their protected activity. 
Finally, there may be a questio
n of the employees™ conduct. 
Here, Respondent did not allege 
that it discharged Dancy, Ma-
son, and Vaughn because of thei
r conduct. Moreover, the re-
cord does not support a finding of misconduct. There was a 
disturbance but there was no showing that anything was done 
other than question Supervisor 
Green as to whether Respondent 
was or could, discharge someone for organizing activity. Green 
did phone the sheriff because ﬁI was just trying to getŠI was 
just trying to stop what was kind of getting out of control.ﬂ 
Moreover, Green did not feel the 
conduct justified discharge as 
evidenced by his testimony that he did not discharge any of the 
three. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 204The full record illustrates that Thomas Carey was discharged 
during a dispute over a ladder. He refused to leave the job and 
Supervisor Brent Green was dispatched to insure that Carey 
left. While there other employ
ees questioned whether Respon-dent was discharging Carey b
ecause of union activity. Green 
reacted to those questions by te
lling the employees present they 
were also discharged. Green phoned the sheriff to insure that all 

four employees left the premises
. Respondent proved that it had 
actually discharged Carey for insubordination and that it would 

have discharged him in the absence of his union activities. 
However, the General Counsel
 proved that Respondent was 
motivated to discharge Dancy, Mason, and Vaughn because 

they questioned whether Res
pondent was discharging Carey 
because of his organizing activity and Respondent failed to 
prove that it would have discharged Dancy, Mason, and 
Vaughn in the absence of those questions. 
CONCLUSIONS OF LAW 
1. Budget Heating and Air Conditioning, Inc. is an employer 
engaged in commerce within the 
meaning of Section 2(6) and (7) of the Act.   
2. Sheet Metal Workers™ International Association, Local 
Union 15, AFLŒCIO is a labor organization within the meaning 
of Section 2(5) of the Act. 
3. Respondent, by telling its employee that union organizing 
activity would not be permitted
, has engaged in conduct in 
violation of Section 8(a)(1) of the Act. 
4. Respondent, by discharging 
Thomas Dancy, Joel Mason, 
and John Vaughn, because of it
s employees™ protected union 
activities, has engaged in conduct in violation of Section 
8(a)(1) and (3) of the Act. 
5. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within the meaning of Section 2(6), 
(7), and (8) of the Act. 
THE REMEDY 
Having found that Respondent ha
s engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist there from and to take ce
rtain affirmative action designed 
to effectuate the policies of the Act. 
As I have found that Respondent has illegally discharged 
Thomas Dancy, Joel Mason, 
and John Vaughn in violation of 

sections of the Act, I shall order Respondent to offer Dancy, 
Mason, and Vaughn immediate and full employment to their 
former jobs or, if those jobs 
no longer exist, to
 substantially equivalent positions. I further order Respondent to make 
Dancy, Mason, and Vaughn whole for any loss of earnings 
suffered as a result of the discrimination against them and re-
move from its records any reference to the unlawful actions 

against Dancy, Mason, and Va
ughn and notify Dancy, Mason, 
and Vaughn in writing that Respondent™s unlawful conduct will 
not be used as a basis for further personnel action. Backpay 
shall be computed as described in 
F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as described in
 New Horizons 
for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
 5 ORDER The Respondent, Budget Heating 
and Air Conditioning, Inc., 
Tampa, Florida, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Telling its employees that it will not allow the employees 
to engage in union or
ganizing activity.  
(b) Discharging its employees because of their union activi-
ties. (c) In any like or related manner interfering with, restraining, 
or coercing its employees in the 
exercise of rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days of this Or
der, offer Thomas Dancy, Joel 
Mason, and John Vaughn immediat
e and full employment to 
their former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions withou
t prejudice and make Dancy, 
Mason, and Vaughn whole for any loss of earnings and other 

benefits suffered as a result of the discrimination against each 
of them, plus interest, in the manner set forth in the remedy 
section of the decision. 
(b) Within 14 days from the date of this Order, remove from 
its files any reference to its unlawful discharge of Dancy, Ma-
son, and Vaughn, and within 3 days thereafter notify Dancy, 
Mason, and Vaughn in writing that this has been done and that 
the discharge will not be used against any of them in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, and timecards, 
personnel records, reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this or-
der. (d) Post at its facility in Tampa, Florida, copies of the at-
tached notice.
6 Copies of the notice, on forms provided by the 
Regional Director for Region 12, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent  immediately upon receipt  and  maintained  for  60 
                                                                 
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 BUDGET HEATING  & AIR CONDITIONING 205consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any 
other material. 
(e) Notify the Regional Director for Region 12 in writing 
within 20 days from the date of this Order what steps the Re-
spondent has taken to comply. 
  